Title: To George Washington from Major General Arthur St. Clair, 25 July 1777
From: St. Clair, Arthur
To: Washington, George



Sir,
Moses Creek [N.Y.] July 25th 1777

In my Letter to your Excellency of the 17th I believe I made a mistake with regard to the quantity of provisions at Tyconderoga, when I had the notice of the Enemy’s approach: I think it should have been twenty days, instead of ten. I am certain it did not exceed that; but the Commissary’s return, on which the Calculation was made, is, with many papers of consequence to me, fallen into the hands of the Enemy, tho’ I have been lucky enought to save almost all that were of public concern.
In my last I requested your Excellency to order an enquiry into my conduct, and thought myself very happy that General Arnold would be one of my judges, as from him, at least, I promised myself a candid and impartial hearing: I am very sorry to tell your Excellency that I deceived myself. General Arnold having, both at Albany on his way up, and here before he could possibly be properly informed to enable him to make any judgement at all, publicly condemned the retreat from Tyconderoga, and declared that some person must be sacrificed to an injured Country—Whether the Country has been injured or not, or by whom, I hope will be made appear—and with all due deference to Genl Arnold, I look upon myself to be at least as good a Judge of the tenability of a post as he is, and being on the Spott, in the present instance a better—The public prejudices ran high enough, and did not need to be encreased by the unasked opinion of an Officer of his Rank. Be these things as they may I cannot help thinking he has by this Conduct totally disqualified himself, and on the whole Sir, I believe it would be better to order a Court Martial as their Sentence will be definitive—My life I can with chearfulness resign. I never wish’d to preserve it one moment longer than it could be of use to my Country—ever Regulated by that great object I can with boldness appeal to every person who has known me in every station I have held. If my elevation has raised the envy of some, it was unsolicited on my part as it was unexpected, and surprized me as much as it did them. I received it with humility & gratitude, and have yet done nothing unworthy of the honour

conferred, or the confidence reposed in me. My reputation is very dear to me, & I shall never willingly part with it, and it would be a kind of treason to myself, and my Country too, to submit the decision upon it, to a person who has already prejudged it.
I gently remonstrated to General Arnold against the impropriety of his determining, beforehand, on a matter that he must have expected to pass upon in a judicial capacity; and acquainted him that I should immediately write to your Excellency. He replied he could not recollect any thing of the matter—if he had said any thing, it was only repeating the Sentiments of the Army & Country, or a few questions he had jestingly put to General Patterson—Cruel jesting when a man’s life & honor are both at stake! I cannot persuade myself that the Army are so illiberal—the sooner, however, they are undeceived or confirmed in their opinion upon just grounds, the better for them and me as I feel myself extremely hurt, and the public suffers by it too. At the same time he informed me he should at any rate have refused to be of the Court of enquiry. If your Excellency should not think proper to appoint a Court Martial at present, I beg the favour that you will send up a General Officer to make the Enquiry. All I ask or wish, is that he may be unprejudiced & have some knowledge in his profession—It is our misfortune to have many with little Knowledge & very narrow minds. I beg your Excellency’s pardon—I ought not to have made the observation, but I know your Excellency’s generosity will excuse this little sally from a man not destitute of sensibility and labouring unjustly under a heavy load of Obloquy. I have the Honor to be Sir your Excellencys Most Obedient Servant

Ar. St Clair


Colonell Warners loss was more considerable than he imagined I believe it is near three hundred in killed wounded and Prisoners amongst the last are seventeen Officers, and we now know that the Party that attacked him consisted of two Thousand under the Command of General Fraser.
General Schuyler has received Your Excellencys Answer to his Letters of the same Date with mine, and that went by the same Conveyance—I know Sir how much you have upon your Hands, and am very loth to give you any Trouble—but you cannot wonder at my present Anxiety.

